                      IN TIIE UNITED STATES DISTRICT COURT
                  FOR TIIE EASTERN DISTRICT OF NORTII CAROLINA
                                SOUTIIERN DMSION
                                  No. 7:19-CR-76-D



UNITED STATES OF AMERICA                      )
                                              )
                 v.                           )                     ORDER
                                              )
ANTIIONY SHERIDAN KERRIN ID                   )
                                              )
                          Defendant.          )


       On May 9, 2019, Anthony Sheridan K ~ ID ("Kerrin" or "defendant'') was indicted for

being a felon in possession of a firearm and ammunition in violation of 18 U.S.C. §§ 922(g)(l) and

924 [D.E. l]. On October 15, 2020, Kerrin waived arraignment before a United States District

Judge, [D.E. 43], and United States Magistrate Judge Numbers held defendant's arraignment [D.E.

42]. At the arraignment, Magistrate Judge Numbers refused to accept Kerrin's plea "due to

defendant's difficulty understanding" the proceedings and "concerns that the plea is not freely and

voluntarily entered." Id. Accordingly, Magistrate Judge Numbers instructed the clerk to enter a not

guilty plea and to set the case for trial. Id. That same day, Kerrin's arraignment was rescheduled

to be held before this court on November 10, 2020 [D.E. 44].

       On November 10, 2020, Kerrin's defense counsel was present but Kerrin did not appear for

his arraignment. During the proceedings, Kerrin's counsel questioned Kerrin's competence to

proceed with the arraignment and moved for a competency determination [D.E. 45]. The court

issued an oral order granting defendant's motion for a competency determination, issued a bench

warrant for Kerrin's arrest, and Kerrin was arrested [D.E. 46].

       Pursuant to 18 U.S.C. § 4241(a), the court finds ''reasonable cause to believe that [Kerrin]

may presently be suffering from a mental disease or defect rendering him mentally incompetent to

the extent that he is unable to understand the nature and consequences ofthe proceedings against him



           Case 7:19-cr-00076-D Document 48 Filed 11/10/20 Page 1 of 2
orto assist properly in his defense." 18 U.S.C. § 4241(a). Thus, Kerrin is remanded to the custody

of the Attorney General for a psychological or psychiatric evaluation. See 18 U.S.C. § 4241(b).

Upon receipt of the report, the court will conduct further proceedings. The court finds that due to

the need to evaluate Kerrin's competence, the ends of justice served by delaying defendant's

arraignment until the completion of a psychological or psychiatric evaluation outweigh the best

interests of the public and the defendant in a speedy trial. Thus, the period of delay is excluded from

speedy trial computation pursuant to 18 U.S.C. § 3161(h).

       SO ORDERED. This~ day of November 2020.




                                                               ~SC.DEVERill
                                                               United States District Judge




           Case 7:19-cr-00076-D Document 48 Filed 11/10/20 Page 2 of 2
